Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuribayashi et al. (US20160226085) as evidenced by US 20160254564
2.	Regarding claims 1 and 11, Kuribayashi teaches a fuel cell system (see Figs. below) comprising a first column, wherein the first column comprises: a first terminal plate connected to a first electrical output of the first column; a second terminal plate connected to a second electrical output of the first column; at least one first fuel cell stack located in a middle portion of the first column between the first terminal plate and the second terminal plate; and at least one electrical connection which is electrically connected to the middle portion of the first column and which is configured to provide a more uniform fuel utilization across the first column (see Figs. below).




    PNG
    media_image1.png
    780
    1005
    media_image1.png
    Greyscale

US 20160254564 [0024] provides evidence a current collector can serve as a terminal plate. US 20160254564 teaches terminal plate 160F on the front end side and the terminal plate 160E on the rear end side are the collector plates of the unit cells 102 for the power generation power [0024].


3.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al. (US20110183166) 
4.	Regarding claim 11, Suga teaches a method of operating (operation of the electric power generating unit 40 will now be explained [0094]) a fuel cell system [0052], comprising: drawing a column current which flows in a first direction between a first terminal plate and a second terminal plate (current flowing in a planar direction of the terminal plates 101 and 102 [0059]) from at least one first fuel cell stack (electric power generating unit 40 [0059]) located in a middle portion of a first column between the first terminal plate and the second terminal plate (terminal plates 101 and 102 [0059]; and at least one of drawing or providing at least one additional current from or to the middle portion of the first column to provide a more uniform fuel utilization across the first column (current lead connection positions 51 and 61 are provided in a middle portion of the electric power generating unit 40 [0139])



Allowable Subject Matter
Claims 2-10 and 12-20 are allowable over the prior art of record



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722